Title: Richard Grinnell to the American Commissioners, 23 October 1778
From: Grinnell, Richard
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


on Board the General Mifflen Oct. the. 23d 1778
It is with Pleasure that I Can Inform your honnours that this Day a Rived heare the Brigg Interprise Capt. Paul Peas from London Bound to the Braizels. She was Taken by Belpoole french frigate of thirty two Guns. I have the pleasure of Informeing your honnours that Capt. Francis Macy in the Ship Pitt from London was Taken the Same time by the Venger french man of war of 64 Guns and one other of the whalemen at Same time name not Known. The Ship Pitt is the Ship I Came from Rhodisland in. I have been on Board the Prise. The Poast is Just going. Excuse hast. Capt. Mackneile will not Sail Soon. I am your honnours obedent. Servant
Richd. Grinnell
 
Addressed: To / The / Honourable / Beniaman Franklen / Arthur Lee and Adams / att Passy Near Parris
Notation: Capt. Grinnell Oct. 23. 78.
